Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Applicant alleges “The independent claims have each been amended to recite several new features, including the feature of ‘historical operation requests associated with a plurality of respective user accounts,’ a feature which has not been rejected by the Office.  The Applicant submits that the applied references do not disclose, teach, or suggest claims including this new feature.”  To the contrary, Cheung, for example, discloses such subject matter in various locations, such as paragraph 35 (e.g., “location check-ins on user 105’s social network accounts may be used to determine user 105’s routines”), 41 (e.g., “Other authentication requests, such as user 105 attempting to log into user device 110, online access to user’s various financial accounts, social accounts, email accounts, financial transactions, requesting a payment authorization, and the like, also may utilize the location-based authentication process”), and the like.  Therefore, Cheung discloses historical operation request associated with a plurality of respective user accounts.  

Information Disclosure Statement
The information disclosure statement filed 8/21/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (U.S. Patent Application Publication 2015/0310434) in view of Ashfield (U.S. Patent 8,295,898) and Duchin (U.S. Patent 10,142,308).  

Cheung discloses a computer implemented method comprising:
Receiving an operation request from a terminal device (Exemplary Citations: for example, Abstract, Paragraphs 15, 29, 41, 65, and associated figures; transaction request, authentication request, login request, etc., as examples);
Determining an identification of the terminal device (Exemplary Citations: for example, Abstract, Paragraphs 21, 26, and associated figures; device identifier, user identifier, account identifier, etc., as examples);
Based on the identification of the terminal device, determining historical operation requests associated with a plurality of respective user accounts initiated from the terminal device in a predetermined time period prior to the operation request (Exemplary Citations: for example, Abstract, Paragraphs 10-12, 21, 23, 26-29, 31-35, 39, 41-46, 50, 52, 53, 57, 63-67, and associated figures; determine location history, routes, routines, etc., related to multiple accounts, and the like, as examples);
Determining a user identity location for each historical operation request based on the respective user account, wherein a granularity of the user identity location is a location (Exemplary Citations: for example, Abstract, Paragraphs 10-12, 21, 23, 26-29, 31-35, 39, 41-46, 50, 52, 53, 57, 63-67, and associated figures; locations, such as work, home, mall, GPS coordinates, etc., as examples);

Computing a risk level for the terminal device based on the number of different locations among the user identity locations for the plurality of respective user accounts associated with the historical operation requests initiated from the terminal device (Exemplary Citations: for example, Abstract, Paragraphs 10-12, 21, 23, 26-29, 31-35, 39, 41-46, 50, 52, 53, 57, 63-67, and associated figures; level indicating possibility of theft, such as confidence score, for example);
But does not appear to explicitly disclose that the location of the granularity is a city or a county, computing an account theft risk level for a user of the operation request, and computing an overall account theft risk level by combining the risk level for the terminal device and the account theft risk level for the user of the operation request.  

That the location is city or county based at the city or county granularity (Exemplary Citations: for example, Column3, line 56 to Column 4, line 15; Column 4, lines 29-51; Column 5, lines 41-53; Column 8, lines 22-37; and associated figures; detecting fraud based on comparison of current location with historical locations, such as cities and/or counties, for example).  It would have been obvious to one of ordinary skill in the art to incorporate the location determination and authentication techniques of Ashfield into the location history based authentication system of Cheung in order to allow for additional forms of location detection, ensure that a user is both present at a particular location and is the correct user, thereby increasing authentication strength, decrease risk in each transaction, and/or to tie user locations to jurisdictions in which like patterns may emerge, such as fraudulent countries, or cities from which the user normally makes authentic transactions.  
Duchin, however, discloses computing an account theft risk level for a user of the operation request (Exemplary Citations: for example, Column 4, lines 11-41; Column 5, lines 8-61; Column 6, lines 3-42; and 
Computing an overall account theft risk level by combining the risk level for the terminal device and the account theft risk level for the user of the operation request (Exemplary Citations: for example, Column 4, lines 11-41; Column 5, lines 8-61; Column 6, lines 3-42; and associated figures; overall risk score being determined from intermediate risk scores (e.g., user behavior and attribute/device risk scores), for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the overall risk score techniques of Duchin into the location history based authentication system of Cheung as modified by Ashfield in order to increase assurance that a different user will be unable to login using the same device in a stolen device scenario, as well as increasing protection against intercepted files being accessed on different devices, and/or to increase security in the system.  
Regarding Claim 8,
Claim 8 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,

Regarding Claim 10,
Claim 10 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Cheung as modified by Ashfield and Duchin discloses the method of claim 1, in addition, Cheung discloses that each historical operation request is associated with the respective user account of a respective user, and determining the user identity location for each historical operation request based on the respective user account comprises determining the user identity location based on a credential type and a credential number of the respective user (Exemplary Citations: for example, Abstract, Paragraphs 10-12, 21, 26, 28, 31-35, 39, 42-46, 50, 52, 63-67, and associated figures; account number, credit card number, 
Regarding Claim 11,
Claim 11 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ashfield, Duchin, and Meredith (2016/0171499).  
Regarding Claim 2,
Cheung as modified by Ashfield and Duchin discloses the method of claim 1, in addition, Cheung discloses that the terminal device is a PC (Exemplary Citations: for example, Abstract, Paragraphs 18, 21, 26, 68, and associated figures; personal computer, such as laptop, for example);
But does not appear to explicitly disclose that the identification of the terminal device includes at least one of a MAC address, IP address, or UMID.  
Meredith, however, discloses that the terminal device is a PC, and the identification of the terminal device includes at least one of a MAC address, IP address, or UMID (Exemplary Citations: for example, Paragraphs 12, 13, 21, 24, 28, 33-35, 38, 42, 44, 46, 52, 56, 57, 62, 63, 
Regarding Claim 9,
Claim 9 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 7,
Cheung as modified by Ashfield and Duchin discloses the method of claim 1, in addition, Cheung discloses determining account theft (Exemplary Citations: for example, Abstract, Paragraphs 10-12, 21, 26, 28, 31-35, 39, 42-46, 50, 52, 63-67, and associated figures); and
Duchin discloses determining account theft if the overall account theft risk level exceeds a threshold (Exemplary Citations: for example, Column 4, lines 11-41; Column 5, lines 8-61; Column 6, lines 3-42; and associated figures; comparing score to threshold, for example);

Meredith, however, discloses determining account theft if the overall account theft risk level exceeds a threshold (Exemplary Citations: for example, Paragraphs 3, 65-68, and associated figures; comparing fraud score to threshold to determine whether fraud is occurring, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the fraud detection techniques of Meredith into the location history based authentication system of Cheung as modified by Ashfield and Duchin in order to allow the system to authenticate additional device types and identifiers, detect when fraud scores exceed thresholds, and/or increase security in the system.  
Regarding Claim 14,
Claim 14 is a medium claim that corresponds to method claim 7 and is rejected for the same reasons.  

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ashfield, Duchin, and Refworld (“China: Resident Identity Cards; background information; description; issuance procedures”, authored by Research Directorate, Immigration and Refugee Board, Canada, 2/24/2005, pp. 1-9, obtained from https://www.refworld.org/docid/42df60b529.html).  
Regarding Claim 5,

Refworld, however, discloses that the credential type is a resident ID card and the credential number is a resident ID number (Exemplary Citations: for example, pages 2-8, describing China’s resident ID cards with resident ID numbers, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the authentication document and techniques of Refworld into the location history based authentication system of Cheung as modified by Ashfield and Duchin in order to allow the system to easily associate users with their ID cards, determine user location based on state-given location information, to provide additional forms of authentication, and/or increase security in the system.  
Regarding Claim 12,
Claim 12 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,

Regarding Claim 13,
Claim 13 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432